DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “road condition” in claims 6, 17 is used by the claim to mean “road condition and vehicle condition,” while the accepted meaning is “road condition that does not include an internal condition of a vehicle.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 27-30 are drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 12, 13, 15, 19, 20, 23, 24, 26-28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee [US 20180151077].
As to claim 1. Lee discloses An apparatus for wireless communication, comprising: 
a transceiver, [fig. 2, 0052] V2V communicator 250;
a memory configured to store instructions, [0107]; and 
one or more processors, [fig. 2, 0054] communicatively coupled with the memory and the transceiver, [fig. 2, 0104], wherein the one or more processors are configured to execute the instructions to cause the apparatus to, [0054, 0104]: 
detect, for a first vehicle, presence of an obstacle in a driving path of a vehicle, [fig. 4, 0067] vehicle 400 determines that the obstacle 420 is in the path 430 of vehicle 410; 
determine, for a second vehicle, a sight stopping distance between the second vehicle and the obstacle, [fig. 4, 0071] determines the braking distance of vehicle 410; and 
transmit, to the second vehicle and where the sight stopping distance is within a threshold, a message including a notification of the obstacle, [fig. 4, 0044, 0073] transmit a message indicating the collision risk when the braking distance is less than the distance between the vehicle 3410 and the obstacle 420.

As to claim 2. Lee discloses The apparatus of claim 1, wherein the one or more processors are configured to execute the instructions to cause the apparatus to determine the sight stopping distance based at least in part on an oncoming speed of the second vehicle, [0071], and a location of the obstacle, [0065, 0066].

As to claim 4. Lee discloses The apparatus of claim 2, wherein the one or more processors are configured to execute the instructions to cause the apparatus to determine the sight stopping distance further based at least in part on a road condition, [0067, 0071].

As to claim 8. Lee discloses The apparatus of claim 2, wherein the one or more processors are configured to execute the instructions to cause the apparatus to determine the sight stopping distance further based at least in part on a detected speed of the obstacle, [0066] detects whether the obstacle 420 is stopped.

As to claim 9. Lee discloses The apparatus of claim 1, wherein the one or more processors are configured to execute the instructions to cause the apparatus to determine the sight stopping distance based at least in part on an oncoming speed of the second vehicle and one or more other vehicles and a location of the obstacle, [0071, 0086, 0090].

As to claims 12, 13, 15, 19, 20 are rejected using the same prior arts and reasoning as to that of claims 1, 2, 4, 8, 9, respectively.

As to claims 23, 24, 26 are rejected using the same prior arts and reasoning as to that of claims 1, 2, 4, respectively.

As to claims 27, 28, 30 are rejected using the same prior arts and reasoning as to that of claims 1, 2, 4, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5-7, 14, 16-18, 25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Moustafa et al. [US 20220126864].
As to claim 3. Lee fails to disclose The apparatus of claim 2, wherein the one or more processors are further configured to execute the instructions to cause the apparatus to receive, from the second vehicle, a basic safety message indicating the oncoming speed of the second vehicle.
Moustafa teaches an autonomous vehicle system wherein two vehicles on a road exchange sensor information, [0884]; wherein the information includes speed of the vehicle, [fig. 21, 0278].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lee with that of Moustafa so that the two vehicles plan for and anticipate other vehicles’ actions to avoid accidents.

As to claim 5. Lee discloses The apparatus of claim 4, wherein the one or more processors are further configured to execute the instructions to cause the apparatus to receive, from the second vehicle or another vehicle, an indication of the road condition.
Moustafa teaches an autonomous vehicle system wherein two vehicles on a road exchange sensor information, [0884]; wherein the vehicle sensor includes a weather sensor, [fig. 2, 0184].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lee with that of Moustafa so that the vehicle can receive weather information even if the current vehicle does not have a weather sensor.

As to claim 6. Lee discloses The apparatus of claim 5, wherein the road condition includes at least one of a weather condition or an internal vehicle condition.
Moustafa teaches an autonomous vehicle system wherein two vehicles on a road exchange sensor information, [0884]; wherein the vehicle sensor includes a weather sensor, [fig. 2, 0184].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lee with that of Moustafa so that the vehicle can adjust the braking distance according to the weather condition.

As to claim 7. Lee discloses The apparatus of claim 4, wherein the one or more processors are further configured to execute the instructions to cause the apparatus to detect, based on input from a sensor of the first vehicle, the road condition.
Moustafa teaches an autonomous vehicle system wherein the vehicle sensor includes a weather sensor, [fig. 2, 0184].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lee with that of Moustafa so that the vehicle can adjust the braking distance according to the weather condition.

As to claims 14, 25, 29 are rejected using the same prior arts and reasoning as to that of claim 3.

As to claims 16-18 are rejected using the same prior arts and reasoning as to that of claims 5-7, respectively.

Allowable Subject Matter
Claims 10, 11, 21, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688